— In an action to foreclose a mortgage, the defendants Phenide Joseph, George Joseph, also known as John Joseph, and Ramino Olivier appeal, as limited by their brief, from so much of an order of the Supreme Court, Queens County (Thomas, J.), dated October 22, 2003, as granted that branch of the plaintiff’s motion which was for summary judgment against the defendants Phenide Joseph and George Joseph, also known as John Joseph.
Ordered that the appeal by the defendant Ramino Olivier is dismissed, as he is not aggrieved by the order appealed from (see CPLR 5511); and it is farther,
Ordered that the order is affirmed insofar as reviewed; and it is further,
Ordered that one bill of costs is awarded to the plaintiff.
The Supreme Court properly granted that branch of the plaintiffs motion which was for summary judgment against the defendants Phenide Joseph and George Joseph, also known as John Joseph (hereinafter collectively the appellants). In response to the plaintiff’s demonstration of its entitlement to judgment as a matter of law, the appellants failed to submit evidence sufficient to raise a triable issue of fact (see Alvarez v Prospect Hosp., 68 NY2d 320 [1986]).
The appellants’ remaining contentions are without merit. Santucci, J.P., Krausman, Mastro and Skelos, JJ., concur.